FILED
                            NOT FOR PUBLICATION                                AUG 22 2016

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-10020

               Plaintiff-Appellee,               D.C. No. 2:08-cr-00449-WBS

 v.
                                                 MEMORANDUM*
TIEN THE LE,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Tien The Le appeals from the district court’s judgment and challenges his

jury-trial conviction and 120-month sentence for conspiracy to manufacture

marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Le’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Le the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 15-10020